COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                NOTICE OF INTENT TO DISMISS

Appellate case name:        National Association of Minority Mineral Owners, Inc. v.
                            Harris County, et al.

Appellate case number:      01-17-00139-CV

Trial court case number:    2014-59460

Trial court:                152nd District Court of Harris County

       On April 20, 2017, the Clerk of this Court notified appellant that the Court’s
records indicated that the notice of appeal from the January 10, 2017 final judgment, may
not have been timely filed and a reasonable explanation for the failure to file the notice of
appeal timely was necessary. The Clerk further notified appellant that, unless it
responded to the notice by May 4, 2017, the Court might dismiss the appeal. On May 9,
2017, appellant filed a motion for an extension of time to respond to the notice.
       The motion is granted. Appellant’s response, providing a reasonable explanation
for untimely filing the notice of appeal as directed in the April 20, 2017 “Notice of Intent
to Dismiss” is due to be filed no later than 10 days from the date of this order. Appellant
must respond in writing even if appellant has previously claimed that the notice of appeal
was timely filed.
       If a meritorious response is not received in the form described above by the
deadline, the Court may dismiss the appeal for want of jurisdiction without further notice.
See TEX. R. APP. P. 42.3(a).

Judge’s signature: /s/ Russell Lloyd
                    Acting individually       Acting for the Court

Date: May 23, 2017